Citation Nr: 0840118	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-38 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of Department of Veterans 
Affairs (VA) Regional Offices (RO), which denied service 
connection for PTSD and a low back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 9 received in November 2005, the veteran indicated 
he wanted a BVA hearing at a local VA office.  In a 
corresponding statement, he noted he would like to reserve 
his right to a BVA hearing.  There is no indication that the 
veteran has been scheduled for a travel board hearing.  Thus, 
the case must be remanded in order to provide the veteran an 
opportunity to attend the requested hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing at the RO.  Provide him and his 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


